Whitfield, J.
This writ of error was taken, to- a judgment quashing a writ of garnishment as to the municipality.
The statute provides that “Every person who shall have brought a suit to recover a debt or shall have recovered a judgment in any suit in any court of this State against any person, natural or corporate, shall have a right to a writ of garnishment, in the manner hereinafter provided, to subject any indebtedness due to the defendant by a third person, and any goods, money, chattels or effects of the defendants in the hands, possession or control of a third person. The officers, agents and employes of any companies or corporations, third persons, and as such shall be subject to garnishment after judgment against such companies or corporations.” Sec. 3431, Rev. Stats. 1920.
By the terms of the statute it appears that there was no legislative intent to make the writ applicable to municipalities, and this is the general rule. See 28 C. J. 59; 12 R. C. L. p. 843; Welch Lumber Co. v. Carter Bros. & Bird, 78 W. Va. 11, 88 S. E. Rep. 1034; 2 A. L. R. 1583; 5 McQuillam on Mun. Corp. Sec. 2517; Switzer v. City of Wellington, 40 Kan. 250, 19 Pac. Rep. 620, 10 Am. St. Rep. 196; Duval County v. Charleston Lumber & Mfg. Co., 45 Fla. 256, 33 South. Rep. 531, 3 Ann. Cas. 174; Michigan Lumber & Mfg. Co. v. Duval County, 45 Fla. 472, 34 South. Rep. 245; 20 Cyc. 989; 10 Ency. of Proc., 399; 14 Am. & Eng. Ency. Law (2nd ed.) 812; 1 Dillon on Mun. Corp. (5th ed.) §§ 249, 428.
There should be an affirmance of the judgment.
Taylor, J., concurs.
West, J., concurs specially.
*487Ellis and Browne, JJ., dissent.'